Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  DETAILED ACTION

Response to Amendment

This Notice of Allowance has been issued in response to applicant’s communication filed on November 03, 2021 in response to PTO Office Action. The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Status

The instant application having Application has claims 1-25 pending in the application filed; all of which are ready for examination by the examiner.  

The Applicant’s arguments filed on 11/03/2021 with respect to the PTO Office Action have been fully considered and are persuasive.

Claims 1-25 are pending for this office action.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art teaches determining a first validation class for a first portion of the set of input; determining a first validation operation to be performed on the first portion of the set of input data based on the first validation class; causing the first validation operation to be performed on the first portion of the set of input; and generating a validation report indicating that the set of input data includes an error. But fails to teach the following claimed features in combination with overall claimed limitations when interpreted in light of the specification.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest determining an application model associated with the software application that is to receive the set of input data after the set of input data is validated; determining a first validation class for a first portion of the set of input data based on the application model; determining a first validation operation to be performed on the first portion of the set of input data based on the first validation class; causing the first validation operation to be performed on the first portion of the set of input data; determining that the first validation operation is unsuccessful; and generating a validation report indicating that the set of input data includes an error and as specifically called for the claimed combinations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Claims 1-25 are allowed.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ISAAC M WOO/Primary Examiner, Art Unit 2163